Citation Nr: 1811048	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a right shoulder disability, to include right shoulder arthralgia.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for heart disease, to include an enlarged heart.

4.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hearing loss in the left ear.

7.  Entitlement to service connection for a right shoulder disability, to include right shoulder arthralgia.

8.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected tuberculosis.

9.  Entitlement to service connection for heart disease, to include congestive heart failure and an enlarged heart, and to include as secondary to diabetes and secondary to service-connected tuberculosis.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected tuberculosis.

11.  Entitlement to service connection for diabetes mellitus, to include as secondary to heart disease and hypertension and as secondary to service-connected tuberculosis.

12.  Entitlement to service connection for hearing loss in the left ear.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress syndrome (PTSD), depression, and anxiety.

14.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from September 1975 to September 1979.

All matters but that of entitlement to service connection for high cholesterol are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and PTSD.  The rating decision also continued the denials of the claims for service connection for a right shoulder injury, sleep apnea (previously claimed as a sleep disorder), enlarged heart, hypertension, and diabetes because the evidence submitted was not new and material, 

The appellant timely appealed the decision with a notice of disagreement received by VA in July 2011.  The RO issued a statement of the case in June 2013 with respect to all the matters listed above, and the statement of the case included a denial of the claim for service connection for high cholesterol.  Following the issuance of the June 2013 statement of the case, the appeal with respect to the claims for entitlement to service connection for a right shoulder disability and for a heart disease was perfected with the appellant timely filing a substantive appeal in August 2013.  With respect to the issues of service connection for sleep apnea, hypertension, diabetes, hearing loss in the left ear, and an acquired psychiatric disorder, no substantive appeal was timely received following the June 2013 statement of the case.  However, after the statement of the case was issued, all of those matters were certified to the Board in September 2014, and a subsequent Board hearing (noted below) addressed all those matters.  The Board finds that these actions likely created an expectation that the issues remain in appellate status. Accordingly, the Board waives the need for a timely substantive appeal in these cases.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Beryle v. Brown, 9 Vet. App. 24, 28 (1996).

The appellant testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for heart disease, entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, entitlement to service connection for hearing loss in the left ear, entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was denied in a December 2002 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

2.  Since the last final December 2002 rating decision that denied service connection for a right shoulder disability, VA received evidence that is new and material with respect to the claim.

3.  Service connection for a sleep disorder was denied in a December 2002 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

4.  Since the last final December 2002 rating decision that denied service connection for a sleep disorder, VA received evidence that is new and material with respect to the claim.

5.  Service connection for enlarged heart was denied in a March 1980 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

6.  Since the last final March 1980 rating decision that denied service connection for enlarged heart, VA received evidence that is new and material with respect to the claim.

7.  Service connection for hypertension was denied in a December 2002 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

8.  Since the last final December 2002 rating decision that denied service connection for hypertension, VA received evidence that is new and material with respect to the claim.

9.  Service connection for diabetes was denied in a December 2002 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

10.  Since the last final December 2002 rating decision that denied service connection for diabetes, VA received evidence that is new and material with respect to the claim.

11.  Service connection for hearing loss in the left ear was denied in a March 1980 RO rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the rating decision.

12.  Since the last final March 1980 rating decision that denied service connection for hearing loss in the left ear, VA received evidence that is new and material with respect to the claim.

13.  The competent and probative evidence shows that the Veteran has current right shoulder arthralgia.

14.  The weight of the competent and probative is against a finding that the Veteran's current right shoulder arthralgia is related to his active service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for a right shoulder disability became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103 (2017).

2.  Since the December 2002 rating decision, new and material evidence was received to reopen the previously denied claim for service connection for a right shoulder disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The December 2002 rating decision that denied service connection for sleep apnea became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

4.  Since the December 2002 rating decision, new and material evidence was received to reopen the previously denied claim service connection for sleep apnea.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  The March 1980 rating decision that denied service connection for enlarged heart became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

6.  Since the March 1980 rating decision, new and material evidence was received to reopen the previously denied claim for service connection for enlarged heart.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

7.  The December 2002 rating decision that denied service connection for hypertension became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

8.  Since the December 2002 rating decision, new and material evidence was received to reopen the previously denied claim for service connection for hypertension.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

9.  The December 2002 rating decision that denied service connection for diabetes became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

10.  Since the December 2002 rating decision, new and material evidence was received to reopen the previously denied claim for service connection for diabetes mellitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

11.  The March 1980 rating decision that denied service connection for hearing loss in the left ear became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

12.  Since the March 1980 rating decision, new and material evidence was received to reopen the previously denied claim for service connection for hearing loss in the left ear.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

13.  The criteria for service connection for a right shoulder disability, to include right shoulder arthralgia, have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received such that the petitions to reopen the claims of entitlement to service connection for a right shoulder disability, sleep apnea, enlarged heart, hypertension, diabetes, and hearing loss in the left ear are granted.

The appellant contends that he is entitled to service connection for a right shoulder disability, to include right shoulder arthralgia.  After reviewing the record, the Board finds that the Veteran has arthralgia in the right shoulder, but the weight of the competent and probative evidence is against establishing a causal connection between the arthralgia and active service.  The Board thus denies the claim of service connection for a right shoulder disability, to include right shoulder arthralgia.

The reasons for these decisions follow.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the petitions to reopen the claims of entitlement to service connection for a right shoulder disability, sleep apnea, enlarged heart, hypertension, diabetes, and hearing loss in the left ear, a full award of those benefits sought on appeal, a discussion on the Board's compliance with VA's duties on these issues is moot.

The Board has considered the issue of entitlement to service connection for a right shoulder disability, to include right shoulder arthralgia, and decided on the matter based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  New and Material Evidence

The May 2011 rating decision reopened the Veteran's claim of service connection for hearing loss in the left ear.  Furthermore, the June 2013 statement of the case reopened the Veteran's claims of service connection for a right shoulder disability, sleep apnea, enlarged heart, hypertension, and diabetes.  Nevertheless, the issue of whether new and material evidence has been presented must be determined by the Board de novo, as the matter is a jurisdictional issue that the Board must address.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)

A.  Legal Principles

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.




B. Analyses

1.  The claim of service connection for a right shoulder disability is reopened because since the final December 2002 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in March 1980 that denied the Veteran's claim of service connection for a right shoulder disability.  The RO found that there was no evidence of residuals of a shoulder injury he incurred in service.  The evidence of record at the time of the June 2009 denial included service treatment records showing in-service shoulder injury and an impression of bursitis, and a February 1980 VA examination finding that right shoulder was negative for a disability. 

The RO then issued a rating decision in December 2002 that denied the Veteran's petition to reopen the claim.  The RO found that new and material evidence adequate to reopen the claim had not been submitted.

Since the last denial, the Veteran was diagnosed with right shoulder arthralgia in May 2010.  E.g., 10/22/2014 Legacy Content Manager Documents (LCMD), CAPRI.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  a current disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for a right shoulder disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

2.  The claim of service connection for sleep apnea is reopened because since the final December 2002 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in December 2002 that denied the Veteran's claim of service connection for sleep apnea.  The RO found that there was no evidence of a chronic disability during the Veteran's military service.

Since the last denial, the Veteran has contended that his sleep apnea is due to residual effects of his service-connected tuberculosis.  05/23/2017, Hearing Transcript.  This new evidence relates to an unestablished element (a nexus between the disability and service) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service. Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156 (a); Shade, 24 Vet. App. at 120-21; see also id. at 123 (Lance, J., concurring).

3.  The claim of service connection for enlarged heart is reopened because since the final March 1980 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in March 1980 that denied the Veteran's claim of service connection for an enlarged heart.  The RO found that a heart condition was not shown by the evidence of record.  The evidence of record at the time of the March 1980 denial included a February 1980 VA examination finding that heart and electrocardiograms measurements were normal.

Since the last denial, the Veteran has been diagnosed with congestive heart failure in 2015.  E.g., 12/13/2016, CAPRI (Lt. Rock: 2-8-15 to 12-6-16).  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  a current disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for enlarged heart is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

4.  The claim of service connection for hypertension is reopened because since the final December 2002 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in December 2002 that denied the Veteran's claim of service connection for hypertension.  The RO found that because there was no record of treatment for hypertension during the Veteran's military service or evidence that it developed to a compensable degree within one year of his discharge from service.

Since the last denial, the Veteran has contended that his hypertension is due to his service-connected tuberculosis.  05/23/2017, Hearing Transcript.  This new evidence relates to an unestablished element (a nexus between the disability and service) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service. Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156 (a); Shade, 24 Vet. App. at 120-21; see also id. at 123 (Lance, J., concurring).

5.  The claim of service connection for diabetes is reopened because since the final December 2002 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in December 2002 that denied the Veteran's claim of service connection for diabetes.  The RO found that there was no record of treatment for diabetes during the Veteran's military service or evidence that it developed to a compensable degree within one year of his discharge from service.

Since the last denial, the Veteran has contended that his diabetes is due to his service-connected tuberculosis.  05/23/2017, Hearing Transcript.  This new evidence relates to an unestablished element (a nexus between the disability and service) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service. Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156 (a); Shade, 24 Vet. App. at 120-21; see also id. at 123 (Lance, J., concurring).

6.  The claim of service connection for hearing loss in the left ear is reopened because since the final December 1980 RO rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in December 1980 that denied the Veteran's claim of service connection for hearing loss in the left ear-service connection was granted only for the right ear.  The RO found that the February 1980 VA examination showed a speech threshold of zero decibels and 100 percent discrimination ability in the left ear.

Since the last denial, the Veteran has contended that his hearing has worsened.  05/23/2017, Hearing Transcript.  This new evidence relates to an unestablished element (a current hearing loss disability) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service. Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156 (a); Shade, 24 Vet. App. at 120-21; see also id. at 123 (Lance, J., concurring).

III.  Service Connection

A.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by the Veteran are detailed and consistent.

B.  Analysis

The evidence shows that the Veteran has current right shoulder arthralgia.  E.g., 10/22/2014 LCMD, CAPRI.  Therefore, the first element of Shedden, a current disability, has been satisfied.

The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's right shoulder arthralgia and his service. Although the Veteran incurred a shoulder injury during service, the residuals from the in-service injury had resolved, per the February 1980 VA examination.  The Veteran, at his hearing, indicated a history of ongoing shoulder symptoms since service; however, the record only reflects treatment from the time of a May 2010 shoulder injury.  In light of his comments at the 1980 VA examination, essentially denying present problems, the Board does not find the contemporaneous statements of continuity of symptomatology to be credible in this case.  

Given the foregoing, the Board finds that the preponderance of the evidence is against a finding of nexus to service for a right shoulder disability.  As such, entitlement to service connection for a right shoulder disability is denied.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a right shoulder disability is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for sleep apnea is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for enlarged heart is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for high blood pressure is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hearing loss in the left ear is granted.

Service connection for a right shoulder disability, to include right shoulder arthralgia, is denied.

REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to service connection for sleep apnea, entitlement to service connection for heart disease, entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, entitlement to service connection for hearing loss in the left ear, and entitlement to service connection for an acquired psychiatric disorder.  Moreover, the Board is obligated to remand the issue of entitlement to service connection for high cholesterol because a statement of the case has not been issued.

Sleep apnea

With respect to the issue of entitlement to service connection for sleep apnea, the Veteran has contended that that this disorder is due to the residual effects of his service-connected tuberculosis.  5/23/2017, Hearing Transcript.  As such, a VA examination is necessary in order to obtain an opinion on the relationship, if any, between the Veteran's sleep apnea and tuberculosis.  Moreover, at the May 2017 Board hearing, the appellant indicated that he will be submitting a nexus opinion from a medical provider.  To date, no such opinion is in the claims file.  On remand, the appellant should be asked to provide such a nexus opinion, if available.

Heart disease

With respect to the issue of entitlement to service connection for heart disease, the Veteran has contended that that his congestive heart failure is due to his diabetes and his service-connected tuberculosis.  Id.  As such, the a VA examination is necessary in order to obtain an opinion on the relationship, if any, between any heart disease and tuberculosis and between any heart disease and diabetes.  Moreover, at the May 2017 Board hearing, the appellant indicated that he will be submitting a nexus opinion from a medical provider.  To date, no such opinion is in the claims file.  On remand, the appellant should be asked to provide such a nexus opinion, if available.

Hypertension

With respect to the issue of entitlement to service connection for hypertension, the Veteran has contended that that his hypertension is due to his service-connected tuberculosis.  Id.  As such, a VA examination is necessary in order to obtain an opinion on the relationship, if any, between the Veteran's hypertension and tuberculosis.  Moreover, at the May 2017 Board hearing, the appellant indicated that he would be submitting a nexus opinion from a medical provider.  To date, no such opinion is in the claims file.  On remand, the appellant should be asked to provide such a nexus opinion, if available.

Diabetes mellitus

With respect to the issue of entitlement to service connection for diabetes mellitus, the Veteran has contended that that his diabetes mellitus is due to his congestive heart failure, hypertension, and service-connected tuberculosis.  Id.  As such, the a VA examination is necessary in order to obtain an opinion on the relationship, if any, between any heart disease and tuberculosis and between the Veteran's diabetes mellitus and any of his heart failure, hypertension, and tuberculosis.

Hearing loss in the left ear

With respect to the issue of entitlement to service connection for hearing loss in the left ear, the Veteran underwent the most recent VA audiological examinations in July 2010 and October 2014.  Such examinations did not show hearing loss per 38 C.F.R. § 3.385.  At the May 2017 Board hearing, the Veteran testified that he was experiencing worsening hearing loss.  Id.  The Veteran should be afforded a VA examination to assess whether he has a hearing loss disability.  

Acquired psychiatric disorder, to include PTSD, depression, and anxiety

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, a VA psychiatrist diagnosed anxiety disorder and noted the Veteran does not have PTSD.  E.g., 06/24/2013 LCMD, CAPRI, at 57; 02/09/2011, Medical Treatment Record - Government Facility.  The Board notes that the Veteran was evaluated under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV).  Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 5th ed.) (2013) (DSM-5) with regard to all applications for benefits relating to mental disorders.  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 70 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. pt. 3-4).  Specifically, this rulemaking updated 38 C.F.R., parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that

[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.

Id. (emphasis added).  In this case, the appeal was certified to the Board in September 2014.  In light of this, the Board finds that the VA psychological assessments are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).  Accordingly, the Board finds that a VA examination is necessary in order for to evaluate the Veteran for an acquired psychiatric disorder under the DSM-5.

High cholesterol

With respect to the issue of entitlement to service connection for high cholesterol, in July 2010, the appellant filed a claim for service connection for high cholesterol.  07/12/2010, VA 21-0820 Report of General Information.  The RO first adjudicated the matter in its June 2013 "statement of the case," where the claim was denied.  In September 2014, the appellant's representative filed a "Statement of Accredited Representative in Appealed Case (In Lieu of VA Form 646)," which listed entitlement to service connection for cholesterol as an issue of contention.  09/24/2014, VA 646 Statement of Accredited Representative in Appealed Case.

The Board construes the June 2013 "statement of the case" as an adjudication of the high cholesterol claim filed in July 2010.  The Board also construes the appellant's representative's September 2014 "Statement of Accredited Representative in Appealed Case (In Lieu of VA Form 646)" as a notice of disagreement with regard to the June 2013 rating decision, not as a substantive appeal.

Thus, although the issue was subsequently considered, this was performed in a June 2013 initial rating consideration and thus, for this issue, the document does not constitute a valid statement of the case.  Without a statement of the case, the Veteran lacks the ability to perfect an appeal.  The Board is obligated to remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (concluding that the Board erred in not remanding a claim to a regional office for issuance of a statement of the case on the denial of that claim).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

The Board notes that VA made a formal finding that VA treatment records treatment records are unavailable for review.  02/16/2017, VA Memo.  Those records were not lost by any fault of the appellant.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from December 2016 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 to authorize any private medical provider to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA, including nexus opinions he expressed his intent to provide during the May 2017 Board hearing.

High cholesterol

2.  Issue a statement of the case regarding the issue of entitlement to service connection for high cholesterol.

Sleep apnea

3.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his sleep apnea.  (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any sleep apnea shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service? 

b.  Is any sleep apnea shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected tuberculosis?

 c.  Has any sleep apnea shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected tuberculosis?  If aggravation is found, provide baseline levels of the sleep apnea prior to aggravation.

Consider all lay and medical evidence, to include any nexus opinion the Veteran may provide from his medical provider.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

Heart disease

4.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his heart.  (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any heart disease shown or treated at any time during the claim period (from January 2011 to the present), to include congestive heart failure and enlarged heart, at least as likely as not (50 percent or greater probability) related to active service? 

 b.  Is any heart disease shown or treated at any time during the claim period (from January 2011 to the present), to include congestive heart failure and enlarged heart, at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected tuberculosis?

 c.  Has any heart disease shown or treated at any time during the claim period (from January 2011 to the present), to include congestive heart failure and enlarged heart, at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected tuberculosis?  If aggravation is found, provide baseline levels of the heart disease prior to aggravation.

 d.  Is any heart disease shown or treated at any time during the claim period (from January 2011 to the present), to include congestive heart failure and enlarged heart, at least as likely as not (50 percent or greater probability) caused by the Veteran's diabetes?

 e.  Has any heart disease shown or treated at any time during the claim period (from January 2011 to the present), to include congestive heart failure and enlarged heart, at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's diabetes?  If aggravation is found, provide baseline levels of the heart disease prior to aggravation.

Consider all lay and medical evidence, to include any nexus opinion the Veteran may provide from his medical provider.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

Hypertension

5.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his hypertension.  (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any hypertension shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any hypertension manifested within one year of the Veteran's separation from service in September 1979?

 b.  Is any hypertension shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected tuberculosis?

 c.  Has any hypertension shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected tuberculosis?  If aggravation is found, provide baseline levels of the hypertension prior to aggravation.

Consider all lay and medical evidence, to include any nexus opinion the Veteran may provide from his medical provider.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

Diabetes mellitus

6.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his hypertension.  (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that diabetes mellitus manifested within one year of the Veteran's separation from service in September 1979?

 b.  Is any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected tuberculosis?

 c.  Has any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected tuberculosis?  If aggravation is found, provide baseline levels of the diabetes mellitus prior to aggravation.

 d.  Is any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) caused by any heart disease?

 e.  Has any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by any heart disease?  If aggravation is found, provide baseline levels of the diabetes mellitus prior to aggravation.

 f.  Is any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) caused by hypertension?

 g.  Has any diabetes mellitus shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by hypertension?  If aggravation is found, provide baseline levels of the diabetes mellitus prior to aggravation.

Consider all lay and medical evidence.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

Hearing loss in the left ear

7.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his left ear hearing (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any left ear hearing loss shown or treated at any time during the claim period (from June 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any hearing loss in the left ear manifested within one year of the Veteran's separation from service in September 1979?

Consider all lay and medical evidence.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.


Acquired psychiatric disorder

8.  After all development has been completed and returned from step 1 above, schedule the Veteran for a psychological examination.  (If the Veteran fails to report to the examination, then an appropriately qualified VA examiner must answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any acquired psychiatric disorder shown or treated at any time during the claim period (from June 2010 to the present), to include anxiety, depression, and PTSD, at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any type of psychosis manifested within one year of the Veteran's separation from service in September 1979?

b.  If the Veteran met the criteria for a PTSD diagnosis at any time during the claim period (from November 2008 to the present), please identify the stressors upon which the diagnosis is based, to include address those referenced on the November 2010 VA Form 21-0781.

The examiner should comment on whether the Veteran meets diagnostic criteria under the DSM-5 criteria only.

Consider all lay and medical evidence.  Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

9.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


